Case 1:21-cv-03866-JGK Document17 Filed 07/26/21 Page 1 of 2
Case 1:21-cv-03866-JGK Document16 Filed 07/23/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MS DANCY a/k/a DENA WALLACE,

Plaintiff,
Index No.: 21-cv-03866 (IGE)
-against-
RULE 26(f) REPORT
WESTCHESTER ALP MANAGEMENT, LLC, d/b/a
WESTCHESTER CENTER FOR INDEPENDENT AND :
ASSISTED LIVING and JOEL ROTHMAN Individually, :

Defendants.
— x

 

Pursuant to the Court’s June 28, 2021 Order (ECF No. 12) and Ruie 26(f) of the Federal
Rules of Civil Procedure, the parties conferred pursuant to Rule 26(f} and jointly propose the

following deadlines.

Rule 26((3) Topics:
l. The timing of discovery:
The Parties propose the following discovery schedule:
The parties shall exchange disclosures required by FED. R. Cry. P. 26(a)(1): August 6, 202]
Deadline to amend pleadings: August 23, 2021
The parties shall exchange Interrogatories and Requests for Documents: August 23, 2021
Completion of fact discovery: November 19, 2021
Expert disclosures, if any, must be made by: December 3, 2022

Completion of expert discovery: January 3, 2022

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
4. DOC#:__
DATE FILED: 72422080

 

 

 

 

 

 

 
Case 1:21-cv-03866-JGK Document17 Filed 07/26/21 Page 2 of 2
Case 1:21-cv-03866-JGK Document 16 Filed 07/23/21 Page 2 of 2

2. The topics of discovery: Discovery will be sought regarding all documents relevant to the
claims and defenses in the action, including, but not limited to Defendant’s investigation
report; documents regarding Plaintiff's pregnancies, leaves relating to pregnancy,
performance, complaints to and about Defendant Rothman; and Defendant’s policies and
procedures pertaining to discrimination and retaliation in the workplace, pregnancy-related
leave, and COVID-19 testing.

3. The Parties will meet and confer regarding the form in which electronically stored
information should be produced.

4, The Parties do not anticipate any disputes about claims of privilege or protection at this
time. The Parties plan to enter into separate stipulations concerning confidentiality and the
claw-back of privileged communications which they shall attempt to negotiate and submit
to the Court for its approval.

5. The Parties do not anticipate any changes in the limitations on discovery imposed under
the Federal Rules of Civil Procedure.

6. At this time, there are no other orders that the Court should issue under Rule 26(c) or Rule

16(b) and (c).

Dated: July 23, 2021

PHILLIPS & ASSOCIATES, LITTLER MENDELSON P.C.
ATTORNEYS AT LAW, PLLC

By: /s/ Dorina Cela By: /s/ Zack G. Sharpe IV
Dorina Cela, Esq. Zack G. Sharpe IV, Esq.
dcela@tpglaws.com ZSharpe@littler.com

45 Broadway, Suite 430 900 Third Avenue

New York, New York 10006 New York, NY 10022

(212) 248-7431 ext. 222 Tel.: (646) 689-1200
Attorneys for Plaintiff Attorneys for Defendant

Dipotee Mileory Ak VR/RX rok aaa
are. Aff (22 A Blixtlrn Afty Aoecare, (Bey Cage Fe
62 ccicleg ~ Vref, ts Fe ferStek (BY / 22.

é

IOEY LCA [US DS.

 
